DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “the plurality of second protrusions” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2006/0183280) in view of Park et al. (US Pat. App. Pub. No. 2004/0157391).
With respect to claim 1, Lee teaches a metal insulator metal (MIM) structure (see abstract), comprising: a substrate (see element 10, paragraph [0020]); and a metallization structure over the substrate (see element 78, paragraph [0022]), comprising: a bottom electrode layer (see element 55, paragraph [0022]); a dielectric layer on the bottom electrode layer (see element 65, paragraph [0022]); a top electrode layer on the dielectric layer (see element 75, paragraph [0022]); a first contact electrically coupled to the top electrode layer (see element 140); and a second contact penetrating the dielectric layer, electrically coupled to the bottom electrode layer (see element 140).
Lee fails to teach a ferroelectric layer on the dielectric layer.
Park, on the other hand, teaches a capacitor having a composite dielectric layer wherein a ferroelectric layer is included adjacent to a dielectric layer.  See  paragraph [0010]. Such an arrangement provides maximum suppression of leakage current.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Park, in order to provide maximum suppression of leakage current.
With respect to claim 2, the combined teachings of Lee and Park teach that a dielectric constant of the ferroelectric layer is higher than a dielectric constant of the dielectric layer.  See Park, paragraph [0008], noting a dielectric constant of the dielectric layer is 10, while the dielectric constant of the ferroelectric layer is 20-25.
With respect to claim 3, the combined teachings of Lee and Park teach that a thickness of the ferroelectric layer is in a range of from about 3 nm to about 5 nm.  See Park, abstract, citing a HfO2 thickness of 40 angstroms (i.e., 4 nm) or less.
With respect to claim 4, the combined teachings of Lee and Park teach that a thickness of the dielectric layer is in a range of from about 1 nm to about 3 nm.  See Park, abstract, citing a Al2O3 thickness of 30 angstroms (i.e., 3 nm).
With respect to claim 16, Lee teaches a method for manufacturing a metal insulator metal (MIM) structure (see abstract), the method comprising: providing a substrate (see element 10 and paragraph [0022]); forming a bottom electrode layer over the substrate (see element 55, paragraph [0022]); forming a dielectric layer on the bottom electrode layer (see element 65, paragraph [0022]); forming a top electrode layer on the dielectric layer (see element 75, paragraph [0022]); and forming a first contact electrically coupled to the top electrode and a second contact electrically coupled to the bottom electrode layer, wherein the second contact penetrates the dielectric layer and the ferroelectric layer (see elements 140).
Lee fails to teach a ferroelectric layer on the dielectric layer.
Park, on the other hand, teaches a capacitor having a composite dielectric layer wherein a ferroelectric layer is included adjacent to a dielectric layer.  See  paragraph [0010]. Such an arrangement provides maximum suppression of leakage current.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Park, in order to provide maximum suppression of leakage current.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2006/0183280) in view of Park et al. (US Pat. App. Pub. No. 2004/0157391), and further, in view of Lin et al. (US Pat. App. Pub. No. 2017/0207299).
With respect to claim 5, the combined teachings of Lee and Park teach a first capping layer over the top electrode layer (see Lee, element 85, paragraph [0022]), but fails to teach a second capping layer over the first capping layer and the ferroelectric layer; and a third capping layer over the second capping layer.
Lin, on the other hand, teaches second and third capping layers, in addition to a first capping layer.  See layers 122, 124, and 126, and paragraph [0014].  Such an arrangement results in protective layers disposed on the surfaces of the MIM structure.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and Park, as taught by Lin, in order to protect the MIM structures.
With respect to claim 19, the combined teachings of Lee and Park teach a first capping layer over the top electrode layer (see Lee, element 85, paragraph [0022]), but fails to teach a second capping layer over the first capping layer and the ferroelectric layer; and a third capping layer over the second capping layer.
Lin, on the other hand, teaches second and third capping layers, in addition to a first capping layer.  See layers 122, 124, and 126, and paragraph [0014].  Such an arrangement results in protective layers disposed on the surfaces of the MIM structure.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and Park, as taught by Lin, in order to protect the MIM structures.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2006/0183280) in view of Park et al. (US Pat. App. Pub. No. 2004/0157391) and Lin et al. (US Pat. App. Pub. No. 2017/0207299), and further, in view of Chiang et al. (US Pat. App. Pub. No. 2018/0190761).
With respect to claim 6, the combined teachings of Lee, Park, and Lin fail to teach that the bottom electrode layer comprises: a plurality of first protrusions in contact with the dielectric layer.  
Chiang on the other hand, teaches that the bottom electrode layer comprises: a plurality of first protrusions in contact with the dielectric layer.  See FIG. 5, element 210 and sub-element 140 and paragraph [0022].  Such an arrangement results in increased capacitance.  See paragraph [0004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Lee, Park, and Lin, as taught by Chiang, in order to increase the capacitance.
With respect to claim 7, the combined teachings of Lee, Park, Lin, and Chiang teach that a top surface of each of the plurality of first protrusions is lower than a bottom surface of the second capping layer.  See Lin, noting that the lower electrode 302 is numerous layers below the capping layers.  Further, see Chiang, noting that the upper electrode has a flat upper surface, which would maintain the capping layers in a position above the first protrusions.
With respect to claim 8, the combined teachings of Lee, Park, Lin, and Chiang teach that the bottom electrode layer comprises: a plurality of trenches each has a U-shape extending toward the substrate.  See Chiang, FIG. 7.
With respect to claim 9, the combined teachings of Lee, Park, Lin, and Chiang teach that the plurality of second protrusions are laterally surrounded by an inter-metal dielectric (IMD) layer.  See Chiang, layer 150 and paragraph [0023].
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Pat. App. Pub. No. 2018/0190761) in view of Park et al. (US Pat. App. Pub. No. 2004/0157391).
With respect to claim 10, Chiang teaches a capacitor structure, comprising: an Nth metal layer (see FIG. 9, element 120 and paragraph [0016]); a bottom electrode layer over the Nth metal layer (see FIG. 5, element 210 and sub-element 140 and paragraph [0022]); at least a stack structure on the bottom electrode layer (see FIG. 9, element 220), each of the stack structures comprising: a dielectric layer (see FIG. 9, element 220, and paragraph [0025]); a top electrode layer on the stack structure (see FIG. 9, element 230 and paragraph [0026]); and an (N+1)th metal layer over the top electrode layer (see FIG. 9, element 422 and paragraph [0029]).
Chiang fails to teach a ferroelectric layer on the dielectric layer.
Park, on the other hand, teaches a capacitor having a composite dielectric layer wherein a ferroelectric layer is included adjacent to a dielectric layer.  See  paragraph [0010]. Such an arrangement provides maximum suppression of leakage current.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chiang, as taught by Park, in order to provide maximum suppression of leakage current.
With respect to claim 11, the combined teachings of Chiang and Park teach that the bottom electrode layer has a plurality of first protrusions.  See Chiang, FIG. 5, element 210 and sub-element 140 and paragraph [0022].  
With respect to claim 12, the combined teachings of Chiang and Park teach that the plurality of first protrusions are laterally surrounded by the stack structure. See Chiang, FIG. 9, noting that the dielectric layer is shaped to conform to the protrusions.
With respect to claim 13, the combined teachings of Chiang and Park teach that the bottom electrode layer has a plurality of trenches each comprising a U-shape extending toward the substrate.  See Chiang, FIG. 7.
With respect to claim 14, the combined teachings of Chiang and Park teach that the top electrode layer has a plurality of second protrusions extending into the plurality of trenches.  See Chiang, FIG. 9, element 230.
With respect to claim 15, the combined teachings of Chiang and Park teach that the stack structure is extended into the plurality of trenches and laterally surrounds the second protrusions.  See Chiang, FIG. 9, elements 220 and 230.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2006/0183280) in view of Park et al. (US Pat. App. Pub. No. 2004/0157391), and further, in view of Chiang et al. (US Pat. App. Pub. No. 2018/0190761).
With respect to claim 18, the combined teachings of Lee and Park fail to teach forming a first inter-metal dielectric (IMD) layer over the substrate; and forming a plurality of trenches at a top surface to the first IMD layer. 
Chiang, on the other hand, teaches forming a first inter-metal dielectric (IMD) layer over the substrate; and forming a plurality of trenches at a top surface to the first IMD layer.  See FIG. 9, element 150 and paragraph [0023].  Such an arrangement results in the ability to form an interdigitated electrode to increase capacitance.  See paragraph [0004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Lee and Park, as taught by Chiang, in order to increase the capacitance.
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 17, the prior art fails to teach, or fairly suggest, the operation to form an electrode layer recited therein.  With respect to claim 20, the prior art fails to teach, or fairly suggest, the in-situ doping operation, when taken in conjunction with the limitations of the base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848